--------------------------------------------------------------------------------

Exhibit 10.2
 
ASSET CONTRIBUTION AGREEMENT


This ASSET CONTRIBUTION AGREEMENT (“Agreement”), entered into and effective as
of February 11, 2011, is by and between Sillerman Investment Corporation, a
Delaware corporation (“Contributor”) and Function (X) Inc., a Delaware
corporation (“Company”).  Capitalized terms used in this Agreement that are not
otherwise defined shall have the meanings set forth in Schedule A hereto.


RECITALS


WHEREAS, Contributor owns certain intellectual property rights and other assets
relating to its business; and


WHEREAS, Contributor is the sole and exclusive owner and holder of the Assets
(as defined in Schedule A);


WHEREAS, Contributor desires to contribute the Assets to the Company in
consideration for the reimbursement of up to $2,000,000 in expenses from the
Company;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:


ARTICLE I
CONTRIBUTION OF ASSETS; EXCLUDED ASSETS AND LIABILITIES


Section 1.1            Contribution from Contributor to the Company.  Effective
as of the Closing Date and upon the terms and conditions set forth in this
Agreement, Contributor shall, and hereby does, contribute, assign, transfer,
convey and deliver to the Company, and the Company shall, and hereby does, agree
to acquire from Contributor, all right, title and interest in and to the Assets,
as a contribution to the capital of the Company.


Section 1.2            Excluded Assets and Liabilities.  The only assets,
properties, rights and claims that are being contributed, assigned, transferred,
conveyed and delivered under this Agreement are the Assets.  The Contributor is
not contributing, assigning, transferring, conveying or delivering any other
assets, properties, rights or claims under this Agreement other than the Assets
(any and all such other assets, properties, rights and claims, the “Excluded
Assets”), all of which Excluded Assets are being retained by their respective
original owner.  In addition, except for those liabilities directly related to
the Assets, the Company is not accepting or assuming any liabilities, debts,
taxes, claims, civil penalties, options, obligations (whether matured or
unmatured) of any nature whatsoever (whether absolute, accrued, contingent or
otherwise) from the Contributor (the “Excluded Liabilities”).


Section 1.3            Consideration to Contributor.  As consideration for the
contribution, assignment, transfer, conveyance and delivery of the Assets by
Contributor to the Company, the Company hereby agrees to reimburse expenses of
the Contributor incurred in connection with the development of the Assets or its
related business, whenever incurred, at or after the Closing in an aggregate
amount not to exceed $2,000,000.

 
 

--------------------------------------------------------------------------------

 

ARTICLE II
CLOSING


Section 2.1            Closing Date and Place.  The closing of the transactions
contemplated hereby (the “Closing”) will take place at the offices of
Contributor on February 11, 2011 (the “Closing Date”).


Section 2.2            Documentation.  Each of Contributor and the Company shall
execute and deliver to the requesting party such other documents as they shall
mutually agree shall be necessary or desirable to effect the Closing.  Execution
of all closing documents may be by electronic mail or facsimile.


ARTICLE III
COVENANTS


Section 3.1            Further Action.  Each party agrees that it will execute
and deliver, or cause to be executed and delivered, on or after the Closing
Date, all such instruments, and will take all reasonable actions as may be
necessary, for Contributor to transfer and convey (or to record or evidence the
same) the Assets to the Company on the terms and conditions herein contained,
and to consummate the transactions herein contained to effectuate the provisions
and purposes hereof.


ARTICLE IV
MISCELLANEOUS


Section 4.1            Expenses.  Each of the parties hereto shall pay its own
expenses and costs incurred or to be incurred by it in negotiating, closing and
performing this Agreement.


Section 4.2            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally or by
commercial delivery service, or mailed by registered or certified mail (return
receipt requested) or sent via facsimile (with confirmation of receipt) to the
parties at the address set forth on the signature page hereto (or at such other
address for a party as shall be specified by like notice).


Section 4.3            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 4.4            Entire Agreement.  This Agreement, together with the
Trademark Assignment, constitutes the entire agreement between the parties and
supersedes any prior understandings, agreements, or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.


Section 4.5            Headings.  The headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.


Section 4.6            Usage of Terms.  For purposes of this Agreement: (a) the
singular includes the plural and the plural includes the singular; (b) the words
“and” and “or” are used in the conjunctive or disjunctive as the sense and
circumstances may require; (c) any form of the word “include” shall be deemed to
be followed by the words “without limitation”; (d) the words “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular section or part of this Agreement; (e) the
phrase “in and to” shall be deemed to include “under” and “with respect to”
whenever appropriate; (f) unless the context requires otherwise, references to
agreements and other contractual instruments include all amendments, supplements
and other modifications thereto; and (g) recitals, exhibits and schedules to
this Agreement are an integral part of this Agreement.

 
- 2 -

--------------------------------------------------------------------------------

 

Section 4.7            Assignment and Amendment.  This Agreement shall be
binding upon the respective successors and assigns of the parties hereto.  This
Agreement may be amended only by written agreement of the parties hereto, duly
executed by an authorized representative of each of the parties hereto.


Section 4.8            Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of New York applicable to
contracts made in that state, without regard to conflicts of law provisions that
would result in the application of any other law.


Section 4.9            Third-Party Rights.  This Agreement is not intended and
shall not be construed to create any rights in any parties other than
Contributor and the Company and their respective successors and assigns, and no
person shall have any rights as a third party beneficiary hereunder.


Section 4.10          Non-Waiver.  The failure in any one or more instances of a
party to insist upon performance of any of the terms, covenants or conditions of
this Agreement, to exercise any right or privilege in this Agreement conferred,
or the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect.


Section 4.11          Severability.  The invalidity of any provision of this
Agreement or portion of a provision shall not affect the validity of any other
provision of this Agreement or the remaining portion of the applicable
provision.


Section 4.12          Survival.  The covenants and agreements contained in this
Agreement shall survive and be enforceable following the Closing.

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.



 
SILLERMAN INVESTMENT CORPORATION
      By:/s/  Robert F.X. Sillerman  
Name:    Robert F.X. Sillerman
 
Title:      President
     
Address:
 
157 East 70th Street
 
New York, NY  10022
     
FUNCTION (X) INC.
      By:/s/  Mitchell J. Nelson  
Name:    Mitchell J. Nelson
 
Title:      Executive Vice President
     
Address:
 
650 Madison Avenue
 
15th Floor
 
New York, NY  10022

 
Signature Page
Asset Contribution Agreement
 
 
 

--------------------------------------------------------------------------------

 

Schedule A


Defined Terms


“Agreement” means this Asset Contribution Agreement and all Schedules annexed
hereto, as the same may be amended, modified or supplemented from time to time.


“Assets” means, collectively, all of Contributor’s right, title and interest as
of the Closing Date in and to the following assets, properties and rights: all
rights in proprietary information and intellectual property, including without
limitation:  (i) all patents, patent applications, patent disclosures and
patentable inventions; (ii) all Trademarks; (iii) all registrations,
applications, renewals and license rights pertaining to any of the foregoing;
(iv) all trade secrets, confidential information, business methodologies, ideas,
know how, processes and techniques, inventions, research and development
information, plans, improvements, proposals, technical and computer data,
documentation, financial, business and marketing plans, and client, customer and
supplier lists and related information; (v) all rights to petition, sue or
otherwise seek and recover damages, profits or any other remedy (monetary,
injunctive, declaratory or other) for any past, present or future infringement,
dilution, conversion or misappropriation of, or other injury, offense,
violation, breach of duty or wrong relating to any of the foregoing; (vi) any
and all income, royalties, and payments now or hereafter due or payable with
respect to any of the foregoing; and (vii) all other intangible rights required
to utilize, commercialize, enforce, license or otherwise exploit such rights.


“Trademarks” shall mean any and all trademarks, and any service marks, trade
dress, brand names, product names, Internet domain names, logos, trade names and
corporate names and registrations and applications for registration thereof and
all goodwill associated therewith and all common law and state rights therein.
 
 
A-1

--------------------------------------------------------------------------------